Citation Nr: 0932738	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  04-00 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include bipolar disorder and major depression 
with psychotic features.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from May 5, 1975 to July 
31, 1975, with service in the U.S. Army National Guard from 
January 1974 to May 1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana in which service connection for 
major depression with psychotic features (claimed as a mental 
condition) was denied.

In June 2006, the Board issued a decision denying entitlement 
to service connection for major depression with psychotic 
features, claimed as a mental condition.  The veteran 
appealed this decision to the U.S. Court of Appeals for 
Veterans Claims (hereinafter, Court). In December 2007, the 
Court granted a joint motion to vacate and remand the June 
2006 Board decision.

The veteran testified before the undersigned Veterans Law 
Judge in May 2006.  A transcript of the hearing is associated 
with the claims file.

The Veteran underwent VA examination in August 2008 and March 
2009, at which time he was diagnosed with bipolar disorder 
and bipolar disorder versus depression with psychotic 
features.  In the March 2009 report, the examiner noted that 
the diagnosis represented a later development or new phase of 
the same diagnosis.  Accordingly, the issue has been 
recharacterized as indicated on the front page of this 
decision to more accurately reflect the medical evidence. 


FINDING OF FACT

An acquired psychiatric disorder to include bipolar disorder 
and major depression with psychotic features had its onset 
during active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder to include bipolar disorder and major 
depression with psychotic features have been met. 38 U.S.C.A. 
§§ 1110, 1111, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also,  38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service treatment records show no complaint of or treatment 
for a psychiatric condition.  Reports of medical history and 
examination prior to the Veteran's entrance to inactive duty 
with the National Guard show frequent trouble sleeping and a 
history of occasional palpitations of excitement with pain in 
his chest, but no psychiatric diagnoses, defects, 
abnormalities or other findings.  His report of examination 
at discharge from active service reflects no psychiatric 
diagnoses, defects, abnormalities or other findings.  

Service personnel records show that the Veteran was 
discharged due to unsuitability.  The request for discharge 
reflects that he was charged with violation of Article 86 of 
the Uniform Code of Military Justice, or being absent without 
leave, in June 1975, and that he underwent psychiatric 
evaluation.  A mental status examination report is of record 
and reflects no abnormal findings.  The psychiatric report 
referenced in the recommendation for discharge is not in the 
record.  However, findings by the Army Discharge Review Board 
in 1978 changed the reason the Veteran was found unsuitable 
for continued service from a personality disorder to an 
apathy defective attitude.  

VA treatment records show the Veteran is currently diagnosed 
with bipolar disorder and major depression with psychotic 
features.  These records also establish a history of 
treatment for a psychiatric condition as early as December 
1975-five months after his discharge from active service.

In December 1975, VA treatment records show the Veteran 
presented with complaints of midsternal chest wall pain with 
onset about three days prior, but not related to any injury 
or trauma.  The physician observed the Veteran to be severely 
depressed and constantly crying.  The Veteran reported having 
had a fight at his job and being under a lot of psychological 
stress.  Physical examination was entirely negative.  The 
physician diagnosed reactive depression, prescribed Librium, 
and referred him for further psychiatric evaluation.  
Subsequent entries show he described symptoms of thoughts 
that bothered him, voices telling him that he had to commit 
criminal acts, and that he saw things that were not there.  
He was accepted for an outpatient day hospital program.  
Entries dated in January 1976 show the Veteran reported for 
treatment, and was found to have possible nervous anxiety.  
Thereafter, the Veteran was seen in 1977.  Treatment records 
reflect continued treatment for symptoms of anxiety and 
depression, including with prescribed medication, Elavil.  He 
reported being prescribed Valium at Fort Polk, and Elavil, 
and a history of depression.  A March 1977 statement by the 
Chief, Day Hospital program at the VA hospital indicates that 
the Veteran was not able to enroll in the outpatient program 
until 1977.  The next treatment record is dated in 2002 and 
reflects treatment for psychotic depression.  A June 2002 
statement proffered by the Veteran's treating VA physician 
notes the Veteran is followed for major depression, among 
other physical conditions.  

While these records appear to show the onset of some 
psychiatric symptoms, including possible psychoses, within 
the year following the Veteran's discharge from active 
service, the presumption afforded for chronic diseases by 
38 C.F.R. §§ 3.307, 3.309 cannot apply, as the Veteran's 
active service was less than 90 days in length.  See also 
38 U.S.C.A. §§ 1101, 1112, 1137.  Nonetheless, the Veteran 
may still prevail in his claim for service connection by 
showing that an etiological relationship exists between his 
currently diagnosed acquired psychiatric disorder and his 
active service.

To this end, the Veteran submitted the lay statements of his 
family, girlfriend, and friend.  These statements are dated 
in 1977 and, in aggregate, attest to the Veteran's change in 
behavior upon his return from active service in July 1975.  
The Veteran's witnesses described the Veteran to exhibit 
nervousness and anxiety, inability to sleep and to relax, 
shaking hands, irritability, sweating, and to complain of 
chest pain since his return from active service in 1975.  
Several witnesses, including his brothers, stated they 
observed the Veteran to seek treatment from clinics and 
hospitals.  Another witness, a friend who lived with the 
Veteran from July 1976, and a brother, indicated they noticed 
the Veteran was a nervous man, and that he complained of pain 
in his chest since 1976.  The friend stated that everyone who 
knew the Veteran stated he was not this way until he got into 
the Army.  The Veteran's mother stated that the Veteran was 
very healthy when he entered the service.  However, he was 
stationed at Fort Polk, and, in July 1975 she became very 
ill.  She related the Veteran's difficulties during service, 
including his fear of being killed and nervousness and 
attested that he had been treated for his condition at the 
mental health clinic at Fort Polk.  

In May 2006, the Veteran testified before the undersigned 
Veterans' Law Judge that he was recalled to active duty in 
the National Guard, and that he was depressed a lot.  He 
described experiencing anxiety with hearing voices and having 
running, racing thoughts.  He testified that he sought 
treatment for his emotional problems while stationed at Fort 
Dix, when he was on advanced intensive training.

In February 2008, the Board remanded this claim for 
additional VA examination.  VA examinations were conducted 
but, for reasons explained below, they form an inadequate 
basis upon which to decide the claim.

In August 2008, the Veteran underwent VA examination, at 
which time the examiner diagnosed bipolar disorder.  The 
examiner noted the hospital admission in January 1976 for 
anxiety and sleep problems and treatment in December 1975 for 
similar complaints.  The examiner observed the Veteran had 
been discharged from active service in May 1975 and opined 
that alcohol or other illicit drugs did not cause the 
Veteran's current psychiatric problems.  In a November 2008 
addendum, requested to provide an opinion as to the etiology 
of the diagnosed psychiatric disorder, the examiner noted 
that the Veteran was treated twice for depression, anxiety, 
crying, and insomnia during his active service and opined 
that those episodes were much more likely than not a symptom 
of the onset of his later mood disorder problems.  The 
examiner further noted that the Veteran's previous diagnosis 
was of major depression with psychotic features, but stated 
that regardless of the diagnosis, the prodrome of his 
psychiatric illness presented itself while he was in the 
service and has permanently disabled him.

However, the Veteran's active service dates were May 1975 
through July 1975, and his hospitalizations in December 1975 
and January 1976, were not during a period of active service.

Given this, and the fact that the examiner had not discussed 
the lay statements attesting to the continuity of the 
Veteran's symptoms between his discharge in 1975 and his 
psychiatric treatment in 1977, the RO requested a second VA 
examination.

The second VA examination report is dated in March 2009 and 
reflects a diagnosis of bipolar disorder verses depression 
with psychotic features.  The examiner explained that the 
diagnosis represented a later development or new phase of the 
same diagnosis.  In an April 2009 addendum, the examiner 
considered two of the lay statements, one from the Veteran's 
brother reporting symptoms of depression existing while the 
Veteran was still on active service in 1975, and another 
written by a friend reporting that the Veteran exhibited 
symptoms of depression and anxiety in 1977.  The examiner 
noted that the Veteran reported having psychiatric symptoms 
prior to his discharge in 1975, but there are no records to 
confirm any treatment at that time.  However, the examiner 
observed, there are records documenting treatment in 1977 and 
the brother's lay witness attesting to his observations of 
symptoms in the Veteran in 1975.  The examiner concluded that 
he was unable to answer the posed questions as to etiology 
with any certainty.  In particular, he stated that he could 
only speculate as to whether or not mood symptoms existed in 
1975.  However, he stated he could speculate that it was 
possible that depressive symptoms predated the Veteran's 
discharge in 1975.  In a May 2009 addendum, the examiner 
confirmed his diagnosis of bipolar disorder versus depression 
with psychotic features and stated he could not be any more 
specific.

Review of the record shows that there were eight lay 
statements submitted in 1977.  None of the brothers' 
statements mentioned symptoms during active service.  
However, the Veteran's mother's statement did describe the 
Veteran during active service as being nervous, having 
expressed the belief people were trying to kill him, and that 
he received treatment for his mental condition during active 
service.

The record thus consists of two VA examination reports and 
two opinions.  The first finds that the Veteran's current 
psychiatric illness had its onset during his active service.  
But it is based on the erroneous understanding that the 
December 1975 and January 1975 VA treatment for psychiatric 
symptoms were during the Veteran's active service.  The 
second concludes than an opinion as to etiology of the 
Veteran's psychiatric disability cannot be made with any 
certainty, and the examiner stated, essentially, that he 
could only speculate as to the questions of whether or not 
mood symptoms existed in 1975.  But the examiner also stated 
he could speculate that it was possible that depressive 
symptoms predated the Veteran's discharge from active 
service.  This examiner considered lay statements attesting 
to observations of psychiatric symptoms during and after the 
Veteran's separation from active service-albeit perhaps 
attributing the comments to the wrong witness-and opined 
that it is possible that depressive symptoms predated the 
Veteran's discharge in 1975.

Given the faults with each opinion, neither can provide an 
adequate basis upon which to decide this claim.  See Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993); Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

Yet, neither opinion holds that the Veteran's current 
psychiatric disability is not the result of his active 
service, or that it did not have its onset during his active 
service; and both, although based on either incomplete or 
inaccurate facts, stated that the onset either was or could 
have been during active service..

There are no findings or opinions against a finding that the 
onset of the Veteran's psychiatric disability was during his 
active service in 1975.  

Given VA treatment records dated in 1975 and 1976 showing 
treatment for and diagnosis of a psychiatric disorder, the VA 
examiner's observation in May 2009 that it is possible that 
the Veteran exhibited symptoms of a psychiatric disability 
prior to his discharge in 1975, the statements of the 
Veteran's lay witnesses as to their observations of the 
Veteran's behavior during active service (his mother), and 
the change in the Veteran's behavior following his discharge 
in 1975 (the remaining seven statements), the Board finds the 
evidence is, at the very least, in equipoise, as the VA has 
not met its burden of presenting a preponderance of the 
evidence against the claim.

The benefit of the doubt is granted to the Veteran, and 
service connection for an acquired psychiatric disorder to 
include bipolar disorder and major depression with psychotic 
features is warranted.


ORDER

Service connection for an acquired psychiatric disorder to 
include bipolar disorder and major depression with psychotic 
features is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


